1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   VIDAL AYALA,                               Case No.: 2:18-cv-02170-RFB-NJK
20                  Plaintiff,
21
     vs.                                        JOINT MOTION TO EXTEND TIME TO
                                                FILE STIPULATION OF DISMISSAL OF
22                                              EQUIFAX INFORMATION SERVICES,
     DITECH FINANCIAL LLC; EXPERIAN
23   INFORMATION SOLUTIONS, INC.;               LLC
     EQUIFAX INFORMATION SERVICES LLC;
24
     and TRANSUNION LLC,               [FIRST REQUEST]
25
                    Defendants.
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 1
1           Plaintiff Norma Ayala (“Plaintiff”) and Defendant Equifax Information Services, LLC;
2
     (“Equifax”) (collectively, the “Parties”) 1, by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (30) thirty days:
4
            1.      The Parties settled this matter on December 26, 2018.
5

6           2.      The Parties are currently working on finalizing their Settlement Agreement.

7           3.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
8
     of Equifax to allow them additional time to finalize the settlement agreement.
9
            4.      Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than March
10
     27, 2019.
11
            DATED February 26, 2019.
12    KNEPPER & CLARK LLC                                CLARK HILL PLLC

13    /s/ Shaina R. Plaksin                              /s/ Jeremy J. Thompson
14
      Matthew I. Knepper, Esq.                           Jeremy J. Thompson, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 12503
15    Miles N. Clark, Esq.                               3800 Howard Hughes Parkway, Suite 500
      Nevada Bar No. 13848                               Las Vegas, NV 89169
16    Shaina R. Plaksin, Esq.                            Email: jthompson@clarkhill.com
17
      Nevada Bar No. 13935
      Email: matthew.knepper@knepperclark.com            Counsel for Defendant
18    Email: miles.clark@knepperclark.com                Equifax Information Services LLC
      Email: shaina.plaksin@knepperclark.com
19

20
      HAINES & KRIEGER LLC
      David H. Krieger, Esq.
21    Email: dkrieger@hainesandkrieger.com
22    Counsel for Plaintiff
23

24

25

26
        1
          Although Defendant Ditech Financial, LLC (“Ditech”) is still a party to this case, it is not a
     signatory to this stipulation because it has filed for bankruptcy and filed a Notice of Bankruptcy
27   with the Court on February 14, 2019 (Dkt. 38). Thus, the Parties request that the Court grant this
     stipulation without Ditech’s signature.
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 2
1                                                        Ayala v. Ditech Financial LLC et al
                                                         Case No. 2:18-cv-02171-RFB-VCF
2

3
                                    ORDER GRANTING
4
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
5

6
                         EQUIFAX INFORMATION SERVICES LLC

7          IT IS SO ORDERED.

8          _________________________________________
           RICHARD F. BOULWARE, II
9          UNITED STATES DISTRICT COURT JUDGE
10                    27th day of _________
           DATED this ____        February, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 3
